                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

PAMELA GOOCH                                       :
         Plaintiff,                                :      Case No. 2:18-cv-240
                                                   :
       v.                                          :      JUDGE ALGENON L. MARBLEY
                                                   :
NANCY A. BERRYHILL                                 :      Magistrate Judge
Acting Commissioner of Social Security,            :                Elizabeth Preston Deavers
                                                   :
               Defendant.                          :

                                              ORDER
       This matter comes before the Court on the parties’ Joint Stipulation for Award of

Attorney Fees. (ECF No. 24). The parties have stipulated that, under the Equal Access to Justice

Act (EAJA), 28 U.S.C. § 2412, Plaintiff shall be awarded attorney fees in the amount of

$2,831.00 in full satisfaction of any claims for fees, expenses, and costs under EAJA that may be

payable in this case.

        Any fees paid belong to Plaintiff and not Plaintiff’s attorney can be offset to satisfy

any pre-existing debt that Plaintiff owes the United States pursuant to Astrue v. Ratliff, 560 U.S.

586 (2010). After the Court enters this award, if counsel for the parties can verify that Plaintiff

owes no pre-existing debt subject to offset, the Defendant agrees to direct that the award be made

payable to Plaintiff’s attorney pursuant to an EAJA assignment duly signed by Plaintiff.

       IT IS SO ORDERED.


                                                         s/Algenon L. Marbley ___________
                                                       ALGENON L. MARBLEY
                                                       UNITED STATES DISTRICT JUDGE

DATED: April 16, 2019
 

 
